 



Exhibit 10.3

CONSULTING AGREEMENT

     THIS CONSULTING AGREEMENT (the “Agreement”) is made as of January 24, 2003
(the “Effective Date”), by and between Eclipsys Corporation, a Delaware
corporation (the “Company”), and Harvey J. Wilson (the “Consultant”).

INTRODUCTION

     The Company desires to retain the services of the Consultant and the
Consultant desires to perform certain services for the Company. In consideration
of the mutual covenants and promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, the parties agree as follows:

     1.     Services. The Consultant agrees to perform such consulting, advisory
and related services to and for the Company as may be reasonably requested from
time to time by the Chief Executive Officer or the Board of Directors of the
Company, including, but not limited to, the services specified on Schedule A to
this Agreement. Although the Company and the Consultant contemplate a
significant time commitment on the part of the Consultant, the Consultant shall
not be required to spend any specific amount of time on Company projects.

     2.     Term. This Agreement shall commence on the Effective Date and shall
continue until the first anniversary of the Effective Date (such period, as it
may be extended, being referred to as the “Consultation Period”), unless sooner
terminated in accordance with the provisions of Section 4.

     3.     Compensation.

     3.1 Consulting Fees. The Company shall pay to the Consultant consulting
fees of up to $300,000 for the first year of the Consultation Period. The actual
amount of the fees payable to Consultant shall be commensurate with the amount
of work actually performed by the Consultant, as more specifically agreed to in
advance from time to time by the Consultant and the Company’s Chief Executive
Officer. Consultant shall invoice the Company for consulting fees on a monthly
basis no later than the end of each calendar month, and the Company shall,
unless it disputes the invoice, pay the consulting fees within 15 days of
receiving such invoice..

     3.2 Reimbursement of Expenses. The Company shall reimburse the Consultant
for all reasonable and necessary non-overhead expenses incurred or paid by the
Consultant in connection with, or related to, the performance of his services
under this Agreement consistent with the Company’s reimbursement policies in
effect from time to time. The Company will also bear the cost of Consultant’s
Internet connectivity to the Company. On the Effective Date, or as soon
thereafter as reasonably practicable, the Company shall provide to the
Consultant a copy of its current reimbursement policies and shall subsequently
provide to the Consultant any revisions thereto as may be applicable from time
to time.

     3.3 Benefits. The Company will pay to the Consultant for the duration of
the Consultation Period $510.60 per month, with the understanding that such
amount will be applied

 



--------------------------------------------------------------------------------



 



by the Consultant to obtain health insurance.. The Consultant shall not be
entitled to any other benefits, coverages or privileges, including, without
limitation, social security, unemployment, medical or pension payments, made
available to employees of the Company.

     4.     Termination. The Consultation Period may be terminated (a) upon the
mutual written agreement of the Company and the Consultant and (b) by the
Company upon (i) the Consultant’s death or disability (as defined in the
Company’s long-term disability plan in effect from time to time), (ii) the
Consultant’s conviction of, or the entry of a pleading of guilty or nolo
contendere to, any crime involving moral turpitude or any felony or (iii) the
reasonable determination by the Company’s Board of Directors that the Consultant
has materially breached the provisions of this Agreement, the provisions of that
certain other Agreement of even date herewith between the Company and the
Consultant relating to the Consultant’s resignation as an employee of the
Company (the “Other Agreement”) or the provisions of the Standard Agreement (as
defined in the Other Agreement). In the event of any such termination, the
Consultant shall be entitled to payment for services performed and expenses paid
or incurred prior to the effective date of termination.

     5.     Cooperation. The Consultant shall use his best efforts in the
performance of his obligations under this Agreement. The Company shall provide
such access to its information and property as may be reasonably required in
order to permit the Consultant to perform his obligations hereunder. The
Consultant shall cooperate with the Company’s personnel, shall not interfere
with the conduct of the Company’s business and shall observe all rules,
regulations and security requirements of the Company (or the Company’s customers
or vendors, to the extent applicable) concerning the safety of persons and
property.

     6.     Independent Contractor Status. The Consultant shall perform all
services under this Agreement as an “independent contractor” and not as an
employee or agent of the Company. The Consultant is not authorized to assume or
create any obligation or responsibility, express or implied, on behalf of, or in
the name of, the Company or to bind the Company in any manner. Without limiting
the generality of the foregoing:

     (a)  The Consultant shall be solely responsible for all state and federal
income taxes, unemployment insurance and social security taxes and for
maintaining adequate workers’ compensation insurance coverage for himself.

     (b)  The Consultant shall have the right to control and determine the time,
place, method, manner and means of performing the services contemplated hereby.
In performing the services, the amount of time devoted by the Consultant will be
entirely within the Consultant’s control.

     (c)  Subject to the non-competition provisions set forth in the Other
Agreement, the Consultant retains the right to contract with other companies or
entities for his consulting services without restriction. Likewise, the Company
retains a reciprocal right to contract with other companies and/or individuals
for consulting services without restriction.

     7.     Entire Agreement. This Consulting Agreement, together with the Other
Agreement and the Standard Agreement, constitutes the entire agreement between
the parties and

-2-



--------------------------------------------------------------------------------



 



supersedes all prior agreements and understandings, whether written or oral,
relating to the subject matter of this Agreement.

     8.     Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Consultant.

     9.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida (without reference to the
conflicts of laws provisions thereof). In the event of a dispute between the
parties regarding a matter arising under or related to this Agreement, such
matter shall be submitted to binding arbitration under the rules of JAMS. The
arbitration proceeding shall be held in Palm Beach County, Florida. Each party
shall bear their own costs relating to the arbitration. The arbitration shall be
conducted before an arbitration panel consisting of three arbitrators. Each
party shall select one arbitrator, and the two so selected shall select the
third arbitrator. Notwithstanding the foregoing, in the event of a breach of
(i) Wilson’s duty of confidentiality as set-forth in the Standard Agreement; or
(ii) the non-competition or non-disparagement provisions contained in the Other
Agreement, the Company shall have the right to seek appropriate relief
including, among other things, injunctive relief, in a court of competent
jurisdiction located in Palm Beach County, Florida, and the Company and the
Consultant each consents to the jurisdiction of such a court. The Company and
the Consultant each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement.

     10.     Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, both parties and their respective successors and
assigns, provided, however, that the obligations of the Consultant are personal
and shall not be assigned by him.

     11.     Miscellaneous.

     11.1 No delay or omission by either party in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by either party on any one occasion shall be effective only in
that instance and shall not be construed as a bar to or waiver of any right on
any other occasion.

     11.2 The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

     11.3 In the event that any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

[Signatures appear on following page]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year set forth above.

  ECLIPSYS CORPORATION   By: /s/ Eugene V. Fife
Eugene V. Fife,
Chairman of the Board of Directors   CONSULTANT   /s/ Harvey J. Wilson
Harvey J. Wilson

-4-



--------------------------------------------------------------------------------



 



SCHEDULE A

Services

     It is initially contemplated that the projects and services to be performed
by the Consultant would include, without limitation, advising the Chief
Executive Officer in strategic initiatives, advising in the development of the
Company’s ongoing product strategy, and advising the Company so that it can
leverage the Consultant’s contacts and relationships to support the Company’s
sales effort.

-5-